                   Case 20-11177-KBO            Doc 184       Filed 06/17/20         Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
AKORN, INC., et al.,1                                             ) Case No. 20-11177 (KBO)
                                                                  )
                                   Debtors.                       ) (Jointly Administered)
                                                                  )

                          CERTIFICATION OF COUNSEL REGARDING
                          SCHEDULING OF OMNIBUS HEARING DATE

         The undersigned hereby certifies that the Court has provided the hearing date set forth on

the proposed order, attached hereto, for the above-captioned chapter 11 cases.

         WHEREFORE, the above-captioned debtors request that the Court enter the proposed

order, attached hereto, at its earliest convenience.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.



RLF1 23589255v.1
             Case 20-11177-KBO      Doc 184    Filed 06/17/20     Page 2 of 4




Wilmington, Delaware
June 17, 2020

/s/ Amanda R. Steele
RICHARDS, LAYTON & FINGER, P.A.               KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                      KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                   Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                 Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                   Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                             300 North LaSalle Street
920 N. King Street                            Chicago, Illinois 60654
Wilmington, Delaware 19801                    Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                  gregory.pesce@kirkland.com
                steele@rlf.com                                 christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com               -and-

Proposed Co-Counsel for the                   KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession             KIRKLAND & ELLIS INTERNATIONAL LLP
                                              Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone:     (212) 446-4800
                                              Facsimile:     (212) 446-4900
                                              Email:         nicole.greenblatt@kirkland.com

                                              Proposed Co-Counsel for the
                                              Debtors and Debtors in Possession




                                          2
Case 20-11177-KBO   Doc 184   Filed 06/17/20   Page 3 of 4




                     EXHIBIT A
               Case 20-11177-KBO         Doc 184   Filed 06/17/20    Page 4 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                     )
In re:                                               ) Chapter 11
                                                     )
AKORN, INC., et al.,                                 ) Case No. 20-11177 (KBO)
                                                     )
                              Debtors.               ) (Jointly Administered)
                                                     )
                                                     )

                    ORDER SCHEDULING OMNIBUS HEARING DATE

         Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following hearing

date in the above-captioned chapter 11 cases:

         Date & Time                                      Location

July 21, 2020 at 3:30 p.m. (ET)             U.S. Bankruptcy Court for the District of Delaware
                                            824 North Market Street, 6th Floor, Courtroom 3
                                            Wilmington, Delaware 19801
